         2:17-cr-20037-JES-JEH # 217        Page 1 of 3                                       E-FILED
                                                             Wednesday, 30 January, 2019 05:57:48 PM
                                                                        Clerk, U.S. District Court, ILCD


                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
         Plaintiff,                        )
                                           )
vs.                                        )       Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
         Defendant.                        )

           MOTION FOR LEAVE TO FILE SUPPLEMENTAL MEMORANDUM
            IN SUPPORT OF DEFENDANT’S MOTION TO EXCLUDE DNA
                         TEST RESULTS UNDER SEAL

         NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion for Leave to File a Supplemental Memorandum in

Support of the Motion to Exclude DNA Test Results Under Seal states as follows:

      1. This Court’s local rules require that before any sealed document can be filed, the

party who has a legal basis to file a document under seal must first seek the permission

of the district court via a motion for leave to file the document under seal. CDIL Local

Rule 49.9(A)(2). The motion must include an explanation of how the document in

question meets the legal standards for filing sealed documents, and file a copy of the

proposed sealed document as a separate docket event. Id.

      2. On August 24, 2018, Mr. Christensen filed a Motion to Exclude DNA and




                                               1
       2:17-cr-20037-JES-JEH # 217       Page 2 of 3



Serology Test Results and Request for Daubert Hearing. (R. 119) Said Motion is set for

hearing on February 11, 2019.

   3. Mr. Christensen is now filing a Supplement to that Motion which includes as

exhibits proprietary information, including the exact components of a DNA profile,

which should not be revealed to the public. As such, he requests that the Supplemental

Memorandum be sealed pursuant to local rule.

   4. A copy of the Supplemental Memorandum has been filed contemporaneously

herewith.

             Respectfully submitted,

             /s/Elisabeth R. Pollock                   /s/ George Taseff
             Assistant Federal Defender                Assistant Federal Defender
             300 West Main Street                      401 Main Street, Suite 1500
             Urbana, IL 61801                          Peoria, IL 61602
             Phone: 217-373-0666                       Phone: 309-671-7891
             FAX: 217-373-0667                         Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

             /s/ Robert Tucker                         /s/ Julie Brain
             Robert L. Tucker, Esq.                    Julie Brain, Esq.
             7114 Washington Ave                       916 South 2nd Street
             St. Louis, MO 63130                       Philadelphia, PA 19147
             Phone: 703-527-1622                       Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                                            2
       2:17-cr-20037-JES-JEH # 217        Page 3 of 3



                              CERTIFICATE OF SERVICE

      I hereby certify that on January 30, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            3
